JUSTICE STOUDER, specially concurring: I agree with the result reached by my colleagues but I do not agree with the reasoning. In my opinion the remarks of the prosecuting attorney during closing argument were error but harmless. I would therefore disagree with the conclusion of my colleagues which approve the remarks in the guise of vigorous argument. I believe that to some extent the reasoning of my colleagues is based on a misreading of People v. Smith (1981), 93 Ill. App. 3d 1133, 418 N.E.2d 172, since it not only fails to support the reasoning of my colleagues but actually supports a contrary view of the arguments. I agree that in People v. Martinez (1979), 76 Ill. App. 3d 280, 395 N.E.2d 86, and People v. Frazier (1982), 107 Ill. App. 3d 1096, 438 N.E.2d 623, where similar arguments are held to be improper, the reasoning in the opinions was dicta since in each case the judgments would have been reversed on other grounds. Nevertheless, the opinions are of some significance on the issue particularly since the Martinez opinion was, I believe, followed in Smith. Likewise a similar final argument was held improper but harmless error in People v. Hamilton (1980), 80 Ill. App. 3d 794, 400 N.E.2d 599. In People v. Smith (1981), 93 Ill. App. 3d 1133, 418 N.E.2d 172, the court observed: “In both Hamilton and Martinez, the prosecutor’s comments directly impugned the reasonable doubt standard more so than did the statement at bar, which was essentially a superfluous restatement of the standard. As it was contained in an unemphasized remark subsumed in the entirety of the prosecutor’s arguments, the statement does not justify reversal.” (93 Ill. App. 3d 1133, 1139.) Thus in Smith the court does not approve the final argument made in that case but merely holds the argument was not a sufficient reason for reversal. Each of the four cases referred to in this opinion supports the general principle that arguments of the type involved in this case do improperly tend to diminish or otherwise detract from the burden of proof required of the prosecution in a criminal case. I doubt that this improper argument standing alone would likely result in reversible error, but when considered in the context of other occurrences during a trial there might be a different result when considered with other errors. Consequently, I think it is a mistake to approve such arguments as the majority has done.